Cite as 2022 Ark. 163
                SUPREME COURT OF ARKANSAS
                                      No.   CR-21-607

                                               Opinion Delivered:   September 22, 2022
 MARK ROBINSON
                              APPELLANT PRO SE APPEAL FROM THE SALINE
                                        COUNTY CIRCUIT COURT
                                        [NO. 63CR-93-334]
 V.
                                               HONORABLE BRENT DILLON
 STATE OF ARKANSAS                             HOUSTON, JUDGE
                                APPELLEE
                                               AFFIRMED.




                          RHONDA K. WOOD, Associate Justice

       Mark Robinson was nineteen years old when he murdered Terrell Roberson. In

1993, he pleaded guilty to first-degree murder and was sentenced to life imprisonment.

Robinson filed a postconviction motion to reduce his sentence with the circuit court,

arguing that Arkansas courts should expand their interpretation of the Eighth Amendment

as it relates to sentencing young adults. The circuit court denied his motion. We affirm.

       In Miller v. Alabama, 567 U.S. 460 (2012), the United States Supreme Court held

that a mandatory sentence of life imprisonment without parole for those under eighteen at

the time of their crimes violates the Eighth Amendment’s prohibition on “cruel and unusual

punishments.” Robinson, citing Miller and some law review articles and reports, argues that

there should be individualized determination of culpability in young adult offenders’

sentencing. He asks the court to revisit and reduce his sentence based on circumstances

surrounding his youth at the time of the offense.
       The circuit court denied Robinson’s petition because no Arkansas law gave it

jurisdiction to modify his sentence under these circumstances. We review questions of law

de novo. See White v. State, 2018 Ark. 81, 540 S.W.3d 291.

       Given he was nineteen, Miller does not provide Robinson relief, and we have

declined to extend Miller to persons who were eighteen or over when the crime was

committed. See, e.g., Burgie v. State, 2019 Ark. 185, at 3, 575 S.W.3d 127, 128; Benton v.

Kelley, 2020 Ark. 237, 602 S.W.3d. 96 (considering Miller’s applicability solely under the

Eighth Amendment to the United States Constitution). And no Arkansas statute allows for

reconsideration of Robinson’s sentence here. Generally, once the trial court enters a

judgment and commitment order, jurisdiction is transferred to the executive branch of our

government. See Richie v. State, 2009 Ark. 602, 357 S.W.3d 909. Although some statutes,

rules, and writs allow the trial court to exercise jurisdiction in certain instances, Robinson’s

motion does not allege any that are applicable. Jackson v. State, 2018 Ark. 209, 549 S.W.3d

346. Therefore, the circuit court correctly concluded it lacked jurisdiction to reduce

Robinson’s sentence, and we affirm.

       Affirmed.

       WOMACK and WEBB, JJ., concur without opinion.

       Mark Robinson, pro se appellant.

       Leslie Rutledge, Att’y Gen., by: Jacob H. Jones, Ass’t Att’y Gen., for appellee.




                                               2